DAVIDSON, J.
Appellant was convicted of unlawfully selling intoxicating liquors, his punishment being assessed at a fine of $100 and two months’ imprisonment in the county jail.
[1, 2] Court adjourned on September 5th. The only bill of exception in the record was filed on Seirtember 29th, as was the statement of facts. These matters cannot be considered. They must be filed within 20 days, or some reason shown why it was not done which would relieve the appellant of negligence. The allegation in the motion for new trial of the insufficiency of the evidence, therefore, cannot be considered.
The judgment will be affirmed.

<g=»For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes